                                                           Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                       1   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                           SNELL & WILMER L.L.P.
                                                       2   50 West Liberty Street, Suite 510
                                                           Reno, NV 89501-1961
                                                       3   Telephone: (775) 785-5440
                                                           Facsimile: (775) 785-5441
                                                       4   Email: jwillis@swlaw.com
                                                                   nkanute@swlaw.com
                                                       5
                                                           Attorneys for Plaintiff and Counter-Defendant
                                                       6   Nationstar Mortgage LLC d/b/a Champion
                                                           Mortgage Company
                                                       7

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10
                                                           NATIONSTAR MORTGAGE LLC D/B/A                    Case No.: 2:17-cv-01604-APG-GWF
                                                      11   CHAMPION MORTGAGE COMPANY;
                                                      12                                                    STIPULATION AND ORDER TO
                  50 WEST LIBERTY STREET, SUITE 510




                                                                                Plaintiff,                  EXTEND DEADLINE TO FILE
         Wilmer




                                                           vs.
                      RENO, NEVADA 89501-1961




                                                      13                                                    RESPONSE TO PALM HILLS
                                                                                                            HOMEOWNERS ASSOCIATION,
                            LAW OFFICES


                             (775) 785-5440




                                                      14   SATICOY BAY LLC SERIES 43 PANGLOSS;              INC.’S MOTION TO DISMISS
Snell &L.L.P.




                                                           ABSOLUTE COLLECTION SERVICES, LLC;
                                                      15   PALM HILLS HOMEOWNERS                            (FIRST REQUEST)
                                                           ASSOCIATION, INC.;
                                                      16

                                                      17                        Defendants.

                                                      18
                                                           SATICOY BAY LLC SERIES 43 PANGLOSS,
                                                      19
                                                                                Counterclaimant,
                                                      20

                                                      21   vs.

                                                      22   NATIONSTAR MORTGAGE LLC D/B/A
                                                           CHAMPION MORTGAGE COMPANY,
                                                      23
                                                                                Counterdefendant.
                                                      24
                                                                  Plaintiff and Counter-Defendant Nationstar Mortgage LLC d/b/a Champion Mortgage
                                                      25
                                                           Company (“Nationstar”) together with Defendants Absolute Collection Services, LLC (“ACS”),
                                                      26
                                                           and Palm Hills Homeowners Association, Inc. (the “HOA”, and jointly with Plaintiff/Counter-
                                                      27
                                                           Defendant and ACS, the “Parties”) respectfully request the Court enter an order, pursuant to
                                                      28


                                                                                                    -1-
                                                       1   Local Rule IA 6-1, extending the deadline for Plaintiff to file its response to the HOA’s Motion to
                                                       2   Dismiss (ECF No. 38) (the “Motion”). The current deadline for Plaintiff/Counter-Defendant’s
                                                       3   response to the Motion is July 15, 2019, and has not expired. The Parties seek an extension until
                                                       4   July 29, 2019.
                                                       5          This is the Parties’ first request to extend the deadline for filing a response to the HOA’s
                                                       6   Motion and is not made for any deleterious purposes or to unnecessarily delay these proceedings.
                                                       7   Rather, the Parties seek this extension in good faith. Plaintiff’s/Counter-Defendant’s counsel was
                                                       8   out of the office during the holiday week when the Motion was filed and is just returning to the
                                                       9   office. Plaintiff’s/Counter-Defendant’s counsel will need additional time to review the Motion,
                                                      10   confer with its client, and have any necessary discussions with counsel for Defendants. Therefore,
                                                      11   the Parties stipulate to extend the deadline for filing any response to the HOA’s Motion until July
                                                      12   29, 2019, and respectfully request the Court enter an order approving this extension.
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13          Dated this 8th day of July, 2019.
                            LAW OFFICES


                             (775) 785-5440




                                                      14   SNELL & WILMER L.L.P.                              GORDON REES SCULLY
Snell &L.L.P.




                                                                                                              MANSUKHANI, LLP
                                                      15    By:_/s/ Nathan G. Kanute _____________
                                                               Jeffrey Willis (No. 4797)                        By:__/s/ Wing Yan Wong (with permission)
                                                      16       Nathan G. Kanute (No. 12413)                        Robert S. Larsen (No. 7785)
                                                               50 W. Liberty St., Ste 510                          Wing Yan Wong (No. 13622)
                                                      17       Reno, NV 89501-1961                                 300 So. Fourth Street, Suite 1550
                                                               Attorneys for Nationstar Mortgage LLC               Las Vegas, NV 89101
                                                      18       d/b/a Champion Mortgage Company                     Attorneys for Palm Hills HOA
                                                      19
                                                           ABSOLUTE COLLECTION SERVICES, LLC
                                                      20

                                                      21
                                                           By: /s/ Shane D. Cox (with permission)
                                                      22      Shane D. Cox (No. 13852)
                                                              8440 W. Lake Mead Blvd., Ste. 210
                                                      23      Las Vegas, NV 89128
                                                              Attorney for Absolute Collection Services,
                                                      24      LLC

                                                      25
                                                                  IT IS SO ORDERED.
                                                      26

                                                      27                                                UNITED STATES DISTRICT JUDGE
                                                                                                        Dated: July 8, 2019.
                                                      28                                                DATED:


                                                                                                      -2-
